Citation Nr: 0409865	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  98-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to February 
1968.  An April 1998 Administrative Decision found that a common-
law marriage existed between the appellant and veteran, from June 
1990 until the veteran's death in January 1998; therefore, the 
appellant is the veteran's surviving common-law spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
November 1998, the appellant testified at an RO hearing in support 
of her appeal.
 
In December 1999, the Board denied service connection for cause of 
death.  The appellant appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).
 
While the case was pending before the Court, in January 2001, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint Motion 
for Remand and to Stay Proceedings.  In a February 2001 Order, the 
Court granted the motion, vacated the Board's December 1999 
decision, and remanded the matter for readjudication consistent 
with the January 2001 Joint Motion. 
 
In June 2001, the matter was remanded to the RO for further 
development consistent with the VCAA.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran died in January 1998; the immediate cause of death 
was metastatic renal cell cancer.

2.  Service connection was not in effect for any disability during 
the veteran's lifetime.

3.  The probative evidence supports a finding that the veteran's 
cause of death was due to nicotine use that began in service.


CONCLUSION OF LAW

The veteran died of renal cell cancer that was incurred as a 
result of nicotine dependence which began in service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.310(a), 3.312 
(2003); VA O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to the 
appellant's claim of service connection for cause of death, no 
further discussion of VCAA is necessary at this point.

I.  Factual Background

A Report of Medical History completed for induction purposes in 
November 1963 noted that the veteran was in "good" health.  He 
denied any drug or narcotic habit upon entry into service.  
Physical examination performed for induction purposes noted 
defective vision, the beginning of early varicose veins, and a 
defective audiogram.  At a separation examination, no 
"significant" defects were noted.  A Report of Medical History at 
the time of the veteran's separation was not available.

During his lifetime, the veteran had no service-connected 
disabilities.  

Private treatment records reflect that in March and April 1991, 
the veteran was admitted for eleven days for serious respiratory 
problems.  The veteran required mechanical ventilation for several 
days.  The veteran reported being a heavy cigarette smoker for 
twenty-five plus years.  On discharge, the diagnosis was adult 
respiratory distress syndrome secondary to viral illness versus 
excessive aspirin ingestion, chronic low back pain, and alcoholism 
with probable liver disease.

From October to December 1997, the veteran was admitted to the 
Dallas VA Medical Center (VAMC) following abnormal laboratory 
studies and X-ray examinations.  The veteran reported smoking one 
pack of cigarettes per day for the previous thirty years.  During 
the veteran's hospitalization, he underwent a chest X-ray 
examination, computerized tomography (CT) and diagnostic studies.  
The final diagnoses were renal cell cancer with bone and lung 
metastases, spinal cord compression and hypercalcemia.  

In January 1998, the veteran died.  His certificate of death 
provided the immediate cause of death as metastatic renal cell 
cancer.  The coroner noted that tobacco use "probably" contributed 
to his death.

In January 2002, a VA examiner provided an opinion regarding 
contributing factors to the veteran's cause of death.  The 
examiner opined that it was possible that cigarette smoking was a 
contributing factor to the development of the veteran's renal cell 
cancer.  Although the examiner did not have any information to 
confirm that the veteran was a smoker, the examiner considered the 
death certificate which noted that smoking "probably" contributed 
to the veteran's death.  The examiner observed that there was no 
evidence that the veteran was a smoker while in service; 
therefore, if the veteran was a smoker, no evidence could be found 
that an addiction to cigarettes began while he was in active 
service.  The examiner opined that addiction to cigarettes did not 
occur or begin while on active duty.

In June 2003, a private physician, Dr. Flynn, reviewed the 
veteran's medical and treatment records.  Dr. Flynn opined that 
the veteran began smoking in service.  The basis for the doctor's 
opinion were as follows:  (1) there were no records provided that 
he began smoking prior to service; (2) the veteran's induction 
examination denied any drug or narcotic habit; (3) a March 1991 
private medical record noted the veteran's historical account that 
he had been a heavy smoker for twenty-five plus years; and (4) an 
October 1997 VA treatment record noted the veteran's historical 
account that he had smoked one pack of cigarettes per day for the 
past thirty years.  Dr. Flynn also opined that it was more likely 
than not that the veteran developed a nicotine addiction.  Dr. 
Flynn's basis for this opinion was that the veteran had an 
acquired tolerance to nicotine as manifested by the absence of 
nausea, dizziness and other characteristic symptoms, and he used 
tobacco over a longer period than was intended.  The veteran 
continued using nicotine despite knowledge of having a persistent 
or recurrent problem that was likely caused or exacerbated by 
nicotine.  For example, despite treatment for a severe respiratory 
condition in 1994, the veteran continued to smoke and use tobacco 
as indicated in the 1997 VA treatment report.  Finally, Dr. Flynn 
opined that it was more likely than not that the veteran's 
nicotine addiction contributed to his death.

In August 2003, the veteran's medical records were reviewed by 
another VA examiner.  The examiner noted that the medical records 
did not provide an indication as to whether the veteran smoked 
cigarettes prior to or during service.  It was noted that 
subsequent records noted an historical account of smoking 
cigarettes for twenty-five to thirty years, and continued smoking 
after hospitalization in 1991 for respiratory distress syndrome.  
The examiner could not find any documentation to show that the 
veteran smoked cigarettes during service; however, it was clear 
that the veteran was addicted to nicotine and smoked for many 
years, including after being hospitalized.  The examiner noted 
risk factors for renal cell carcinoma such as smoking, 
occupational exposure to toxic compounds, obesity, acquired cystic 
disease of the kidney and analgesic abuse nephropathy and genetic 
pre-disposition.  Cigarette smoking increased the probability of 
developing renal carcinoma two-fold, thereby possibly contributing 
to its development in nearly one third of cases.  The examiner 
opined that the veteran's twenty-five to thirty year history of 
cigarette smoking could well have been a contributing factor to 
the development of his renal cell carcinoma.  The examiner was 
unable to state whether the veteran's cigarette smoking began in 
or was aggravated by his military service.

II.  Laws and Regulations

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).  For a service-connected disability to be 
the cause of death, it must singly, or with some other condition, 
be the immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id. 

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For claims filed prior to June 8, 1998, such as this one, VA 
General Counsel has held that direct service connection may be 
established for disability shown to result from tobacco use during 
active service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 
Fed. Reg. 42,756 (1993).  To establish entitlement, the record 
must contain medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use during 
active service.  Id; see also Davis v. West, 13 Vet. App. 178 
(1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary service 
connection may be established for that disability pursuant to 38 
C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. No. 19-97 (May 13, 
1997), 62 Fed. Reg. 37,954 (1997).  For claims alleging secondary 
service connection for a current disease on the basis of nicotine 
dependence acquired in service, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence 
that nicotine dependence arose in service, and (3) medical 
evidence of a relationship between the current disability and the 
nicotine dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As a preliminary matter, the Board notes that on July 22, 1998, 
the Internal Revenue Service Restructuring and Reform Act was 
enacted.  That law added 38 U.S.C.A. § 1103, which prohibits 
service connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of tobacco 
products during a veteran's active service.

By its terms, 38 U.S.C.A. § 1103 is applicable only to claims 
filed after June 9, 1998.  Because the appellant's claim of 
service connection for cause of death was received at the RO in 
February 1998, the statute does not apply in his case.  Rather, 
the General Counsel opinions described above, which permit service 
connection based on tobacco use during service in some 
circumstances will be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).

Turning to the merits of the claim, the Board notes that the 
evidence does not demonstrate (nor does the appellant contend) 
that the disorder that ultimately caused the veteran's death, 
renal cancer, was present during active service.  Indeed, the 
record establishes that renal cancer was not present for many 
years after service separation, having first been diagnosed in 
1997, approximately twenty-nine years after his separation from 
active service.

The appellant, however, argues that service connection for the 
veteran's cause of death is nonetheless warranted as such 
disability is causally related to his in-service use of cigarettes 
and/or dependence on nicotine which developed in service.

Lay evidence supports the claim that the veteran began smoking 
cigarettes during his four years and four months of active 
service.  Upon induction into service in November 1963, the 
veteran completed a Report of Medical History denying any use of 
nicotine.  Post-service, a March 1991 treatment record provided 
the veteran's statement that he had smoked for twenty-five years, 
which if accurate would constitute beginning in the year 1966.  A 
second treatment record dated in October 1997 provided the 
veteran's account that he had smoked for thirty years, which would 
have begun in 1967.  Although there is no contemporaneous medical 
evidence that the veteran began using nicotine in service, the 
Board finds that there is sufficient lay evidence to show that the 
veteran began smoking cigarettes during active service.  

Further, Dr. Flynn, after reviewing the veteran's history, found 
that the veteran developed a nicotine addiction in service.  

The objective medical evidence supports a finding that the 
veteran's cigarette smoking was a contributing factor to the 
veteran's renal cancer which ultimately caused his death.  Two VA 
examiners and a private examiner opined that a twenty-five to 
thirty year history of smoking tobacco likely led to the 
development of renal cell cancer, which caused the veteran's 
death.  Additionally, the coroner noted on the veteran's death 
certificate that smoking was a probable cause of the veteran's 
death.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran developed a nicotine dependence in 
service which led to his fatal cancer.  As the appellant's claim 
of service connection for cause of death was received in February 
1998, service connection must be granted.  


ORDER

Entitlement to service connection for cause of death is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



